COURT OF APPEALS OF VIRGINIA


              Present: Judges AtLee, Causey and Senior Judge Haley
UNPUBLISHED


              Argued at Richmond, Virginia


              JERMAINE ANTOINE COLEMAN
                                                                             MEMORANDUM OPINION* BY
              v.      Record No. 0520-21-2                                   JUDGE JAMES W. HALEY, JR.
                                                                                    JULY 12, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                               Phillip L. Hairston, Judge

                                (Melvin L. Todd, Jr., on brief), for appellant. Appellant submitting
                                on brief.

                                Lauren C. Campbell, Assistant Attorney General (Jason S. Miyares,
                                Attorney General, on brief), for appellee.


                      In 2018, a jury convicted Jermaine Antoine Coleman of possessing a firearm after

              conviction of a violent felony in violation of Code § 18.2-308.2. The trial court sentenced him to

              five years of imprisonment. In a prior proceeding pursuant to Code § 19.2-398(A)(2), this Court

              reversed the trial court’s pretrial decision granting appellant’s motion to suppress the evidence

              on Fourth Amendment grounds. See Commonwealth v. Coleman, No. 1017-18-2 (Va. Ct. App.

              Nov. 20, 2018) (Coleman I). In this appeal, appellant again alleges that the trial court correctly

              granted the motion to suppress and that the above cited opinion is erroneous, in accordance with

              the review provisions of Code § 17.1-410(A)(1).1 Appellant maintains that police obtained his


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       Under Code § 17.1-410(A), a criminal defendant, if convicted following a pretrial
              appeal by the Commonwealth pursuant to Code § 19.2-398(A), is not precluded “from requesting
              the Court of Appeals . . . on direct appeal to reconsider an issue which was the subject of the pretrial
              appeal[.]” See also Code § 19.2-409 (same). Thus, upon direct appeal of appellant’s conviction,
              this Court is “authorized to reconsider the constitutionality” of the collection of evidence by the
identifying information as a result of an illegal search and seizure, and he seeks to suppress a

“comparative analysis between his fingerprints and other evidence[.]”

                                               FACTS

       A truncated statement of facts suffices to resolve the issue before us. During an

encounter with police, officers found a firearm on the ground several feet from where appellant

had been standing. They seized the firearm and sent it to the state laboratory for analysis.

Appellant specifically denied that he had possessed any weapon. The police obtained a

comparative analysis of a fingerprint found on the magazine of the gun and appellant’s known

fingerprint contained in the Central Criminal Records Exchange (CCRE) database. The

fingerprint in the CCRE database is necessarily correlated to the identity of the individual from

whom it was taken. The fingerprint on the gun matched appellant’s fingerprint in the CCRE

database. Appellant’s fingerprints and his identification were in the CCRE database well before

the instant encounter with the police.

                                             ANALYSIS

       Appellant asserts no Fourth Amendment interest in either the firearm on which the

fingerprint was found or in the CCRE database. Nor can he, as neither was seized from him

during his encounter with the police. Moreover, neither party disputes that the firearm was

abandoned. Regardless of the lawfulness of appellant’s encounter with the police, any such

impropriety does not deprive the government of the ability to prove his guilt through the

introduction of evidence that was wholly “untainted by [a] constitutional violation.” United

States v. Crews, 445 U.S. 463, 475 (1980). A motion to suppress only “prevents evidence




Commonwealth. Cole v. Commonwealth, 294 Va. 342, 353 (2017). Although appellant’s
assignment of error—that the trial court’s ruling on the motion to suppress was correct–—was
drafted inartfully, review of the suppression issue is properly before this Court, see id., and we deny
the Commonwealth’s motion to dismiss.
                                                  -2-
obtained in violation of the [F]ourth [A]mendment from being used against the accused.”

Redmond v, Commonwealth, 57 Va. App. 254, 261 (2010) (quoting Commonwealth v. Ealy, 12

Va. App. 744, 750 (1991)), cited with approval in Bellamy v. Commonwealth, 60 Va. App. 125,

130 (2012). As demonstrated, the police obtained no such evidence here. Accordingly, any

analysis of the encounter here would be moot, as it is not an issue needing resolution.

                                         CONCLUSION

       For the foregoing reasons, as we concluded in Coleman I, the exclusionary rule did not

require the suppression of the evidence, and we do not disturb appellant’s conviction.

                                                                                          Affirmed.




                                               -3-